Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  October 29, 2018

The Court of Appeals hereby passes the following order:

A19I0070. KEVIN BERNARD ANDREWS v. THE STATE.

      Kevin Bernard Andrews filed a motion to suppress. The trial court denied the
motion on June 25, 2018 and granted a certificate of immediate review on September
28, 2018. Andrews then filed this application for interlocutory appeal.
      Under OCGA § 5-6-34 (b), a party may request interlocutory review only if the
trial court certifies within 10 days of entry of the order at issue that immediate review
should be had. If the certificate of immediate review is not entered within that 10-day
period, it is untimely, and the party seeking review must wait until the final judgment
to appeal. See OCGA § 5-6-34 (b); Turner v. Harper, 231 Ga. 175, 176 (200 SE2d
748) (1973). Here, the trial court entered the certificate of immediate review 95 days
after the order Andrews seeks to appeal. Accordingly, we lack jurisdiction to consider
this application for interlocutory appeal, which is therefore DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          10/29/2018
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.